DETAILED ACTION
	This Office action is for the examination of continuation reissue application 16/106,107 filed on August 18, 2018 of U.S. Patent No. 9,417,883 responsive to Responses After Final Action filed on September 17, 2021 and September 28, 2021.  Claims 1-8, 23-26, 28-33, 35-41, 43, 45-49, 51-52, 54, 56-60, 62, and 64-67 were pending.  On September 17, 2021, Applicant cancelled rejected claims 36-41, 43, 45-49, 51-52, 54, 56-60, 62, and 64-67.  On September 28, 2021, Applicant submitted a new reissue declaration with corrected error statement, overcoming the only remaining rejection. 

Allowable Subject Matter
	Claims 1-8, 23-26, 28-33, and 35 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 and its dependent claims, 2-8, 23-26, 29, 31-33, when considered in combination with all of the other limitations of claim 1, the prior art of record does not disclose “decoding media data using the at least one external decoding function in operations (c) and (f) comprise at least one external decoding function, and wherein configuring the at least one external decoding function in operation (b) and (e) comprises configuring the at least one configurable hardware module, wherein the at least configurable hardware module is a plurality of hardware modules, and wherein each of the plurality of configurable hardware modules performs at least one decoding function, wherein at least one of the plurality of configurable hardware modules does not include a processor.”

Claim 30 recites limitations that are similar to claims 1 and 28 but requires that “each of the configurable hardware modules is separate from other of the plurality of configurable modules.”
Claim 35 recites limitations that are similar but require that “each of the configurable hardware module is independently controlled by a core decoding processor, wherein the core decoding processor independently controls each of the plurality of configurable hardware modules by programming a register for each of the plurality of configurable hardware modules.”  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Woo H Choi whose telephone number is (571) 272-4179.  The examiner can normally be reached on weekdays between 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Woo H. Choi/
Primary Examiner, Art Unit 3992
Conferees:  
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992